DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Information Disclosure Statement
The information disclosure statement filed on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed and approved on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,391,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/05/2019 have been entered.  Claims 14-32 remain pending in this application and are in condition for allowance.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Botos on 09/16/2020.  This application is amended as follows (see strikethrough and underline below)
Claim 17. The push device system according to claim 16, wherein the holding element comprises a radial clamping device which by way of pressing a clamping tool onto the pump head in the radial direction, produces an adhesion to the pump head, which serves for applying a push force or holding force in an 
Claim 22. The push device system according to claim 21, wherein the axial push force and a push movement is controlled in dependence on a push resistance of the pump head.
Claim 23.  The push device system according to claim 14, wherein a rotor is configured to rotate about a longitudinal axis.
Claim 26. The push device system of claim 14, wherein the holding element is configured to apply the axial push force on the catheter.
Claim 28.  The push device system of claim 14, wherein the holding element is configured to couple to the drive shaft and apply the axial push force on the drive shaft.

Examiner’s Statement of Reason for Allowance
Claims 14-32 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 14 the prior art of record, Bacich et al., is the closest prior art but does not teach or otherwise render obvious in combination with all claim limitations: “a distal-most end of the flange comprising a distal surface that abuts a proximal surface of the proximal-most end of the sheath to couple the holding element directly to the proximal-most end of the sheath.”
Regarding claim 14, Bacich et al. teaches a push device system (11, Fig. 1) for axial insertion of a blood pump into a sheath, the push device system comprising: a medical instrument (19, Fig. 1) a sheath (15, 37, 113, see Fig. 3 and Col. 5, lines 20-24) having proximal-most (proximal most end of 113) and distal-most ends (distal most end of 15) and an axis (longitudinal axis of 15, 37 and 113), with an inner lumen (39 and hollow space within 37 and 113 in which 19 is positioned) configured to receive the medical instrument (19, see Col. 5, lines 51-55) through the proximal-most end (proximal most end of 113) of the sheath (15, 37, 113), a holding element (55) having proximal and distal regions (see Fig. 2 with the proximal end being 63 and the distal end being 61, also see Col 6, lines 9-13), a flange (59) at the distal region of the holding element (55), wherein the holding element (55) is configured to allow the medical instrument to withstand an axial push force without buckling (19, see Col. 6, lines 29-39).
	In addition, McBride et al. teaches a blood pump (600) comprising: a compressible and self-expandable pump head (626, [0139]) configured to expand in a heart chamber ([0002] and [0162]).
 The Examiner’s notes that www.merriam-webster.com defines “abut” as “to border on: to touch along an edge” and the flange is referenced as 59 and the proximal end of the sheath is referenced as 113. As illustrated in Fig. 3 of Bacich et al., the distal most end of 59 does not “border on” or “touch along an edge” of the proximal most edge of 113 and it would not have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 3 of Bacich et al. to include the aforementioned features. 
The Examiner would like to also note that Pauker et al. (Patent No. 6,358,199) and Nagano et al. (Pub. No. 2011/0046553) are both pertinent prior art references that are similar to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783